Citation Nr: 1441179
Decision Date: 09/15/14	Archive Date: 10/23/14

Citation Nr: 1441179	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-28 346	)	DATE SEP 15 2014
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


VACATUR

A remand is a preliminary order for further procedural and evidentiary development.  A remand is not a decision of the Board on the merits of your appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100(b) (2013).  Hence, the undersigned finds that the Board may modify a remand order if later developed facts dictate that a modification is in order.  

In the present case following a discussion with members of the Veterans Health Administration regarding the certain logistical concerns pertaining to the type of examinations requested in June 2014, the Board finds that at this time, some of the specific action requested in that remand is untimely at this particular juncture.

Accordingly, the June 2014 Board remand addressing the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is vacated, and the modified remand orders below are substituted in place of those previously issued.


REMAND

The issue before the Board is entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  The Veteran contends, in pertinent part, that in April 1982 his unit was involved in a massive parachute jump, during the course of which a number of participants died or were severely injured.  As a result of this traumatic incident the Veteran alleges that he has posttraumatic stress disorder.

The Veteran's DD Form 214 shows that he served as a wheeled vehicle repairman/wheeled vehicle power generation mechanic.  In pertinent part, his badges included the parachute badge. 

The appellant's service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder, including a posttraumatic stress disorder. 

Post service, the earliest clinical indication of an acquired psychiatric disorder is presented in a May 2008 report from the Veteran's psychiatrist, i.e., almost 25 years following his discharge from service.  At the time of that psychiatric evaluation the Veteran reported serving three years with the 82nd Airborne Division and participating in 36 jumps.  According to the Veteran, most of his problems began on April 12, 1982, when unit participated in a massive parachute jump in the Mojave Desert at Fort Irwin, California.  Reportedly, during the course of the mass jump, the Veteran's unit encountered a powerful updraft which blew many of his fellow soldiers off course, and "slammed them into the ground."  According to the Veteran, one of his comrades, who had jumped from 800 feet, fell to his death because his parachute did not fully open. 

The Veteran stated that following the April 1982 incident, his approach to life began to change.  Reportedly, he began having dreams and nightmares, and found it difficult to sleep.  The appellant also reported that he began drinking in order to sleep.  According to the Veteran he experienced daily flashbacks, as well as intense fear and discomfort when he recalled the aforementioned incident.  Also noted were problems with anger, resulting in "friction with the law."  The pertinent diagnoses noted at the time of examination were chronic posttraumatic stress disorder, recurrent major depressive disorder, and alcohol abuse.  It is significantly that the examiner noted that the source of the information provided at the time of examination was "the (Veteran) himself." 

During the VA outpatient treatment in December 2011, it was noted that the Veteran had a prior diagnosis of depression.  Further noted was the Veteran's report that he had been more anxious and depressed over the prior several months due to the fact that he had been without his medication.  According to the Veteran, he had problems with racing and anxious thoughts, an inability to fall asleep, alcohol abuse, marijuana use, and chronic passive suicidal ideation without intent or plan. 

According to the examiner, the Veteran had a history of anxiety and depression, with an accompanying history of a robust response to medication.  Reportedly, the Veteran's presentation was complicated by ethyl alcohol and marijuana use.  Multiple elements of the Veteran's history, for example, his criminal activity/violence, irritability, inability to hold a job, unstable interpersonal relationships, and chronic suicidal ideation were opined to be suggestive of a cluster B personality disorder.  The examiner noted the presence of "possible posttraumatic stress disorder," although the examiner found that it was difficult to discuss any of the Veteran's history or symptomatology "given his perseverance on receiving his psychotropic medications."  The pertinent diagnoses noted were anxiety not otherwise specified; depression, not otherwise specified; alcohol abuse, rule out dependence; cannabis abuse, rule out dependence; rule out substance-induced mood disorder; and rule out substance-induced anxiety disorder.  Also noted was a diagnosis of "rule out" cluster B personality disorder. 

In February 2012, the Joint Services Records Research Center (JSRRC) reported that they "were able to verify that, on March 30, 1982, the 782nd Maintenance Battalion (the Veteran's unit) sustained two casualties due to a parachute accident at Fort Irwin, California."  Given that the JSRRC had essentially verified the Veteran's contentions, it was determined that corroborating evidence had been provided to a degree to which the Appeals Management Center would concede the Veteran's claimed stressor. 

At an April 2012 VA psychological examination the Veteran's claims folder and medical records were available and reviewed.  Significantly, the April 2012 examiner found that the Veteran's symptoms did not meet the diagnostic criteria for posttraumatic stress disorder set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Indeed, the Veteran did not have a mental disorder which conformed to DSM-IV criteria, which is to say, he did not have a recognized mental diagnosis.  According to the examiner, the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event, or illness. 

Following a review of the Veteran's claims folder, medical records, and psychometric testing, as well as a psychosocial and diagnostic interview, the examiner opined that the Veteran's overall presentation was consistent with inaccurate self-reporting.  Notwithstanding the fact that individuals who presented with inaccurate self-reporting of symptoms might very well have mental health symptoms which were clinically significant and distressing, based on the inaccuracy of the Veteran's report, it was not possible to determine the current level of social or occupational functioning.  While the examiner noted that the Veteran had previously been diagnosed with posttraumatic stress disorder, anxiety not otherwise specified, and depression not otherwise specified, due to concerns having to do with the inaccuracy of the Veteran's reporting, a diagnosis could not be rendered with any degree of confidence.

At a May 2012 VA outpatient treatment session the clinical assessment was anxiety and depression, not otherwise specified; alcohol abuse, rule out dependence; cannabis abuse, in full early remission; rule out substance-induced mood disorder; rule out substance-induced anxiety disorder; and "rule out malingering."  Also noted was a diagnosis of "rule out" cluster B personality disorder.  The examiner did not link any disorder to service, to include the appellant's verified in-service stressor.

At an August 2012 VA psychiatric examination, it was noted that the Veteran's claims folder and other medical records, including Virtual VA records, were available, and had been reviewed by all three examiners, that is two VA psychiatrists and one VA psychologist.  Following the examination, the examiners opined that the Veteran's symptoms did not meet the diagnostic criteria for posttraumatic stress disorder as delineated in DSM-IV.  It was further opined that the Veteran did not exhibit any other clinically-identifiable mental disorder.  According to the examiners, the Veteran's presentation during the evaluation showed evidence of inaccurate self-reporting and malingering.  While it was again noted that individuals who presented with inaccurate self-reporting of symptoms might very well have mental symptoms which were clinically significant and distressing, the examiners found that, based on the inaccuracy of the Veteran's report, it was not possible to ascertain without undue speculation the type or severity of the symptoms the appellant was currently experiencing.  Nor was it possible to determine the Veteran's current level of functioning at the time of examination.  In the opinion of the examiners, it was not at least as likely as not the case that the Veteran's symptoms and presentation had their origin during, or were in some way the result of, his period of active military service. 

Current clinical evidence is to the effect that, at the time of VA outpatient treatment in October 2012, the Veteran received diagnoses of anxiety, not otherwise specified; alcohol dependence; cannabis abuse, in full early remission; rule out substance-induced mood disorder; rule out substance-induced anxiety disorder; rule out malingering; and rule out Cluster B personality disorder.

In March 2014, the Board requested that a psychiatrist and psychologist provide an advisory medical opinion addressing the etiology of any diagnosed acquired psychiatric disorder, to include posttraumatic stress disorder.  More specifically, the Board requested that, following a review of the Veteran's entire claims folder, as well as his Virtual VA and Veterans Benefits Management System electronic files, an opinion be offered as to whether the appellant currently suffered from a chronic, clinically-identifiable psychiatric disorder (including posttraumatic stress disorder), and, if so, whether that disorder at least as likely as not had its origin during, or was in some way the result of, the Veteran's period of active military service, including a reported stressor involving a parachute jump.

In May 2014, a VA psychiatrist and psychologist responded and stated that, following an extensive record review, they were unable to formulate a "good quality and definitive opinion" on the basic issue involving whether the Veteran suffered from a genuine psychiatric illness.  This was the case given the fact that, from a forensic psychology perspective, the Veteran's test results were dispositive on the issue that he was likely overreporting psychiatric symptoms at the time of previous evaluations, at least in comparison to the standardized normative samples for the psychological tests used in previous VA examinations.  Nonetheless, data indicating that the Veteran was likely overreporting psychiatric symptoms in his previous evaluations did not rule out the possibility that he had a genuine psychiatric illness.  It was suggested that while individuals afflicted with schizophrenia could learn to overreport their symptoms or otherwise malinger for secondary gain, this did not mean that they did not have a genuine mental illness, only that they were overreporting their symptoms for some secondary effect.  

Under the circumstances of this case, the evaluating psychiatrist and psychologist were unable to rule out the possibility that the Veteran had a valid psychiatric illness and was simply overreporting when he reported for evaluation.  More specifically, the examiners were not able to discern to the required degree of medical certainty whether the Veteran had a valid psychiatric illness or not based on record review alone.  Further noted was that it was impossible to adequately answer the questions put forth by the Board in the Veteran's obviously complex case without an in-person examination of the appellant.  Accordingly, it was recommended that the Veteran be considered for referral for further in-person evaluation, given that this remained the best avenue to discerning whether the appellant had a valid psychiatric illness, and to resolve questions of etiology and possible relationship to military service.  

In light of the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem. 

2.  The Veteran should then be afforded additional VA psychiatric and psychological examinations, to be conducted by a board of two VA psychiatrists and one psychologist who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the aforementioned examinations, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for the examinations without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the examinations documentation should be obtained which shows that notice scheduling of those examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examinations, as well as a review of the Veteran's claims folder in its entirety, to include his Virtual VA and Veterans Benefits Management System electronic files, the examining psychiatrists and psychologist must prepare a joint opinion addressing and answering the following questions:  

(a) Does the Veteran currently suffer from a chronic, clinically-identifiable psychiatric disorder (including posttraumatic stress disorder), and if so

(b) is it at least as likely as not that any currently diagnosed psychiatric disorder had its origin during, or is in some way the result of, the Veteran's period of active military service, including the reported inservice incident involving a parachute jump?

If the examiners are unable to determine what psychiatric disorder is caused by the Veteran's symptoms, they must jointly opine whether it is at least as likely as not that the Veteran's symptoms had their origin during, or are in some way the result of, his active military service.  Moreover, should it prove more likely than not that the Veteran's symptoms are due to nonservice-connected factors, to include alcohol abuse, cannabis abuse, substance induced anxiety disorder, malingering, and/or a personality disorder, the examiners must specifically so state.

A complete rationale must be provided for any and all opinions offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since December 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

Citation Nr: 1428125	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-28 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2011 and June 2012, this case was remanded for additional development.  In March 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.  In May 2013, the Secretary of the Department of Veterans Affairs moved that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's March 2013 decision.  In July 2013, the Court noted that the appellant was not opposed to the motion.  Accordingly, the Secretary's motion was granted and the matter remanded for action consistent with the terms of the motion.  The case is now, once more, before the Board for appellate review.

As noted previously in December 2010, the Veteran claimed entitlement to service connection for hypertension.  However, that issue has not been developed or certified for appellate review.  Accordingly, that matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the AOJ for additional development.  VA will notify you if further action is required on your part.


REMAND

In March 2014, pursuant to VHA Directive 1602-01 dated February 4, 2013, the Board requested that a psychiatrist and psychologist provide an advisory medical opinion addressing the etiology of any diagnosed acquired psychiatric disorder, to include posttraumatic stress disorder.  More specifically, the Board requested that, following a review of the Veteran's entire claims folder, as well as his Virtual VA and Veterans Benefits Management System electronic files, an opinion be offered as to whether the appellant currently suffered from a chronic, clinically-identifiable psychiatric disorder (including posttraumatic stress disorder), and, if so, whether that disorder at least as likely as not had its origin during, or was in some way the result of, the Veteran's period of active military service, including a reported stressor involving a parachute jump.

In May 2014, a VA psychiatrist and psychologist responded and stated that, following an extensive record review, they were unable to formulate a "good quality and definitive opinion" on the basic issue involving whether the Veteran suffered from a genuine psychiatric illness.  This was the case given the fact that, from a forensic psychology perspective, the Veteran's test results were dispositive on the issue that he was likely overreporting psychiatric symptoms at the time of previous evaluations, at least in comparison to the standardized normative samples for the psychological tests used in previous VA examinations.  Nonetheless, data indicating that the Veteran was likely overreporting psychiatric symptoms in his previous evaluations did not rule out the possibility that he had a genuine psychiatric illness.  It was suggested that while individuals afflicted with schizophrenia could learn to overreport their symptoms or otherwise malinger for secondary gain, this did not mean that they did not have a genuine mental illness, only that they were overreporting their symptoms for some secondary effect.  

Under the circumstances of this case, the evaluating psychiatrist and psychologist were unable to rule out the possibility that the Veteran had a valid psychiatric illness and was simply overreporting when he reported for evaluation.  More specifically, the examiners were not able to discern to the required degree of medical certainty whether the Veteran had a valid psychiatric illness or not based on record review alone.  Further noted was that it was impossible to adequately answer the questions put forth by the Board in the Veteran's obviously complex case without an in-person examination of the appellant.  Accordingly, it was recommended that the Veteran be considered for referral for further in-person evaluation, given that this remained the best avenue to discerning whether the appellant had a valid psychiatric illness, and to resolve questions of etiology and possible relationship to military service.  

In light of the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem. 

2.  The Veteran should then be hospitalized at his local VA Medical Center for a period of observation and evaluation.  During this period of observation and evaluation the Veteran must be afforded an additional VA psychiatric and psychological examinations, to be conducted by a board of two VA psychiatrists and one psychologist who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the aforementioned period of observation and evaluations, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for the aforementioned period of observation/evaluation without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned observation/evaluation, documentation should be obtained which shows that notice scheduling that period of observation/evaluation was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination and period of observation/evaluation, as well as a review of the Veteran's claims folder in its entirety, to include his Virtual VA and Veterans Benefits Management System electronic files, the examining psychiatrists and psychologist must furnish a joint opinion addressing and answering the following questions:  

(a) Does the Veteran currently suffer from a chronic, clinically-identifiable psychiatric disorder (including posttraumatic stress disorder), and if so

(b) is it at least as likely as not that any currently diagnosed psychiatric disorder had its origin during, or is in some way the result of, the Veteran's period of active military service, including the reported inservice incident involving a parachute jump?

If the examiners are unable to determine what psychiatric disorder is caused by the Veteran's symptoms, they must jointly opine whether it is at least as likely as not that the Veteran's symptoms had their origin during, or are in some way the result of, his active military service.  Moreover, should it prove more likely than not that the Veteran's symptoms are due to nonservice-connected factors, to include alcohol abuse, cannabis abuse, substance induced anxiety disorder, malingering, and/or a personality disorder, the examiners must specifically so state.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since December 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

